Citation Nr: 1604375	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as a sleep disorder).  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony before the Board in November 2013.  The Veteran was notified in December 2015 that the Veterans Law Judge (VLJ) who conducted his hearing was no longer employed by the Board and he was given the option for a new hearing.  The Veteran opted for no new hearing and asked that his case be decided on the evidence of record, to include the November 2013 hearing transcript.  See response received December 2015. 

The matter was previously before the Board in April 2015.  At that time, the Board determined that new and material evidence had been received to reopen the previously denied claim (denied in July 2009 rating decision).  The de novo claim for benefits was then remanded for further development and adjudication.  The matter has been returned to the Board and is now ready for appellate disposition.


FINDING OF FACT

The preponderance of the evidence is against a finding that his sleep apnea is due to disease, injury or event during his active military service.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for sleep apnea.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining the necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by way of letter dated in June 2011
 
And as concerning the additional obligation to assist him in fully developing the evidence pertinent to his claim, VA has obtained his service treatment and personnel records, also the records of his evaluation and treatment since service, and provided him adequate VA compensation examinations.  

So considering all that has occurred, VA has to the extent possible complied with its duties to notify and assist the Veteran with this claim, at least those being decided in this decision.


II. Analysis

The Veteran's claims file is entirely electronic, so paperless, and in deciding this claim the Board has reviewed all of the evidence in this virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the relevant evidence of record, so both the medical and lay evidence, and an evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to other relevant evidence. Baldwin v. West, 13 Vet. App. 1 (1999).

The question of whether the Veteran has sleep apnea is not in dispute.  The medical evidence in the file confirms that he was diagnosed with sleep apnea in 2008.  What is in dispute, however, is whether this disease incepted during his service or is otherwise related or attributable to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  After reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against the claim.
In this case, the Veteran's service treatment records are devoid of treatment or diagnoses of sleep apnea, to include complaints of snoring, nighttime waking, or daytime sleepiness.   The Veteran claims the sleep apnea nonetheless began during service.  But to the extent he may be asserting that he had continued or ongoing problems with sleep apnea ever since, these statements are not found to be credible for the purpose of establishing continuity of symptomatology since his service, which ended in February 1992.  38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994).  It is significant there was no mention of snoring or obstructed breathing when examined in anticipation of separating from service.  The Veteran did report trouble sleeping on his June 1991 separation report of medical history; however, the corresponding physical examination was negative for sleep apnea.  Moreover, the Veteran also complained of depression, excessive worry and nervous trouble, which have since been attributed to his service-connected adjustment disorder with mixed anxiety and depressed mood (chronic sleep impairment has also been attributed to the disability).   

To support his argument, he submitted lay statements in 2011 from men he was stationed with in Germany who indicated that he snored excessively and woke up choking and gasping for breath.  In 2010, he also submitted a statement from his wife (married in 1978) that reiterated similar complaints.  However, it stands to reason that, had he in fact also been experiencing snoring and obstructed breathing during his sleep, there would have been some mention of this in his service treatment records, but there clearly was not.  These medical records more contemporaneous to his service are more probative, as his statements recorded at the time were made to physicians or other evaluating clinicians for the purposes of diagnosis and treatment (and to specifically identify disabilities during his service), and thus are exceptionally trustworthy because he had a strong motive to tell the truth in order to receive proper medical care and recognition of these disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (service treatment records, etc.).  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Id. at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  See also AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The Board would additionally note that there was some indication by the Veteran that he was reprimanded during service for sleeping on the job; however, there is no record of counseling, Court Martials, or Article 15s to support his assertions.  The only reprimands in service, which ultimately led to his discharge, were for illegal drug use.

Post-service, sleep apnea was not diagnosed until 2008; this was 16 years after his separation from active military service.  That lengthy period without any complaints or treatment (meaning between his separation from service in 1992 and the diagnosis in 2008) tends to weigh heavily against his claim.  In the appropriate circumstance, like here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition, he had VA compensation examinations in September 2005 and November 2008, there were no complaints or diagnoses referable to sleep apnea, to include reports of snoring and/or waking and gasping for breath.   The first reports of trouble sleeping were in 2007.  VA outpatient treatment records dated in August 2007 reveal the Veteran reported that he had never had a good sleep pattern since he performed night patrol in service.  In April 2008, the Veteran reported chronic sleep difficulties and indicated he was a snorer, but the provider noted "no apnea was observed by his wife."  These medical records were generated prior to when the Veteran originally filed his claim of entitlement to service connection for a sleep disorder in February 2009, so at a time when he did not have motive or incentive to give anything other than factual information.  These records consequently are extremely persuasive.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that a pecuniary interest may affect the credibility of a claimant's testimony).  Although, to reiterate, a lack of contemporaneous medical evidence does not, in and of itself, render lay testimony incredible, the absence of such evidence may go to the credibility and weight of the Veteran's lay testimony.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Thus, the Board finds the Veteran's statements and testimony, as well as statements submitted on his behalf, proclaiming that he has had sleep apnea that began in service, lack credibility.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (finding that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Additionally, the April 2009 VA examiner opined that Veteran's sleep apnea was likely related to his obesity and body build.  The Board notes at that time the RO had adjudicated the claim for sleep disorder on a secondary causation basis to his cardiac condition, which was refuted by the medical evidence.  The Veteran later clarified in a July 2009 statement that he was not claiming that his sleep disorder was secondary to his coronary artery disease (CAD).  He still does not claim secondary causation nor does the medical evidence support such a finding.

Instead, the July 2011 VA examiner opined that sleep apnea was not caused by or result of service.  The examiner reasoned that a review of the Veteran's service treatment records contained only an isolated complaint of sleep problems on the report of medical history taken at separation.  The examiner noted that the Veteran had also indicated issues with depression and excessive worry on the same report that could indicate sleep pattern disturbance associated with vegetative states frequently seen with depression and anxiety.  The examiner found no complaints suggestive of sleep apnea, to include daytime fatigue, hypersomnulence or problems with concentration and performing duties while on active duty for 18 years.  The examiner also found no medical records from the time of separation until April 2007 when the Veteran reported symptoms suggestive of insomnia.  The examiner further indicated that the Veteran's own account stated that he had trouble sleeping and never had a good sleep pattern since he performed night patrol.  The examiner stated this suggested an insomnia pattern that was common with those that work swing shift types of job, but that symptoms clinically suggestive of sleep apnea (snoring and broken sleep pattern) were not reported until April 2008 prompting the sleep study, which diagnosed sleep apnea in December 2008.  The examiner noted that lay statements, to include those produced by fellow serviceman, and the opinion from Dr. SJ were reviewed in rendering this decision.

The April 2015 VA examiner opined it was less likely than not that the Veteran's sleep apnea had its onset during service.  The examiner noted the strongest risk factor for sleep apnea was obesity or weight gain.  The examiner found the Veteran's current BMI, around the time he was diagnosed with sleep apnea, was consistent with being overweight.  The examiner stated that some habits such as inactivity as noted in VA nutrition records dated in 2008, contributed to poor sleep after service.  The examiner noted the Veteran was more active in service (thus, keeping his weight down) and regular exercise was known to help with sleep.  The examiner also indicated that service treatment records did not support an inability to sleep.  The examiner further stated that VA notes in 2008 also supported that some of the Veteran's sleep problems at the time may have been from an irregular work hours.  Finally, the examiner found that advancing age was a risk factor for sleep apnea and at the time of diagnosis he was 16 years older than when he first got out of service.   

In support of his claim, the Veteran submitted a statement by Dr. SJ dated in May 2011.  Dr. SJ indicated that he reviewed statements from people who knew the Veteran during his military service and witnessed classical sleep symptoms at that time (snoring and obstructed breathing).  Dr. SJ opined given these reports and the severity of the Veteran's current sleep apnea, he more than likely had sleep apnea while serving in the military. 

The Board is also aware the Veteran submitted an October 2013 statement from Dr. LML indicating that untreated sleep apnea led to the Veteran's CAD, as a means of showing the longstanding nature of his sleep apnea; however, there is no indication in this statement that sleep apnea was related to service.  Thus, it is not probative of the matter on appeal.

The Board places greater probative weight on the VA opinions and finds that they are persuasive evidence that no direct nexus exists between the Veteran's current sleep apnea and his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (finding an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  Dr. SJ based his opinion on statements of the Veteran and his fellow serviceman and did not review the record, to include the Veteran's service treatment and personnel records.  Further, Dr. RD did not provide any rationale for his opinion other than the serviceman witness classical sleep symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast to Dr. SJ, the VA examiners had access to and indicated a review of the Veteran's entire claims file, which includes important documents such as the Veteran's service treatment and personnel records, post-service medical records, and lay statements.  As such, the Board is satisfied that the VA examiners comprehensively accounted for the Veteran's lay assertions, as well as the other pertinent evidence of record.  Moreover, there is no other competent and credible evidence that connects the disability to any other aspect of the Veteran's service. 

The Board realizes the Veteran is of the opinion that such a nexus exists between sleep apnea and his service.  However, while competent to provide opinions on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to opine on the etiology of his sleep apnea as this is a complex medical question regarding the cause of the condition requiring specialized expertise to address.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (explaining that the determination of whether medical versus lay evidence is needed to support a claim is a case-by-case determination, so reliant on the specific facts of the case and the particular type of condition being claimed).

Accordingly, the Board finds that the Veteran's unsubstantiated assertions of a positive nexus between his sleep apnea and active service are outweighed by the VA examiners' unfavorable nexus opinions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  Furthermore, the Board does not have discretion to render its own etiological findings in the Veteran's favor when the competent medical evidence dictates otherwise.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (stating that the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment).  It follows that the totality of the evidence does not show that the Veteran has sleep apnea that is causally related to his active service such that service connection may be established.

For the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  Thus, while mindful of the benefit-of-the-doubt doctrine, it is not for application and the benefits sought on appeal must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


